 

Exhibit 10.1

 

Twenty-Seventh Amendment to the
First Amended and Restated Agreement
of Limited Partnership
of SL Green Operating Partnership, L.P.

 

This Amendment is made as of January 8, 2020 (the “Issue Date”) by SL Green
Realty Corp., a Maryland corporation, as managing general partner (the “Company”
or the “Managing General Partner”) of SL Green Operating Partnership, L.P., a
Delaware limited partnership (the “Partnership”), and as attorney-in-fact for
the Persons named on Exhibit A to the First Amended and Restated Agreement of
Limited Partnership of SL Green Operating Partnership, L.P., dated as of August
20, 1997, as amended from time to time (the “Partnership Agreement”), for the
purpose of amending the Partnership Agreement. Capitalized terms used herein and
not defined shall have the meanings given to them in the Partnership Agreement.

 

WHEREAS, Section 4.02A of the Partnership Agreement grants the Managing General
Partner authority to cause the Partnership to issue interests in the Partnership
to Persons other than the Managing General Partner in one or more classes or
series, with such designations, preferences and relative, participating optional
or other special rights, powers and duties as may be determined by the Managing
General Partner in its sole and absolute discretion, subject to applicable
Delaware law.

 

WHEREAS, effective as of the Issue Date, the holder of the Series O Preferred
Unit (the “Series O Preferred Unit”) in the Partnership, the terms and
conditions of which are set forth in the Eighteenth Amendment to the Partnership
Agreement, dated as of June 25, 2015 (the “Series O Amendment”), has exchanged
the Series O Preferred Unit for the Series W Preferred Unit (as defined herein),
pursuant to that certain Exchange and OP Unit Recipient Agreement, dated as of
January 8, 2020, by and between the Partnership and OY Eastside Unit Holder LLC.

 

WHEREAS, the Managing General Partner has determined that it is necessary and
desirable to amend the Partnership Agreement to create and set forth the terms
of the Series W Preferred Unit (as defined herein) having the designations,
rights and preferences set forth herein.

 

WHEREAS, solely to the extent necessary to effect the establishment of the
Series W Preferred Unit with the terms and conditions described herein, the
following shall be deemed to amend Articles V and VI and Section 8.06 of the
Partnership Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:

 

1.                  Article I of the Partnership Agreement is hereby amended by
adding the following definition:

 

“Series W Preferred Unit” means the series comprising of one Partnership Unit
established pursuant to the Twenty-Seventh Amendment to this Partnership
Agreement, representing a unit of Limited Partnership Interest designated as the
Series W Preferred Unit, with the preferences, rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of repurchase and conversion as described herein.

 



 

 

 



2.                  Section 8.06.A of the Partnership Agreement is hereby
amended by deleting Section 8.06.A(iv) in its entirety and replacing it with the
following new Section 8.06.A(iv):

 

“Notwithstanding any provision of this Section 8.06.A to the contrary, holders
of Class B Units (or the Class A Units into which such Class B Units
automatically convert following the expiration of the applicable Distribution
Period within which the conversion occurs) issued as a result of a Conversion
Notice delivered in respect of the Series W Preferred Unit pursuant to Section
3.F.(ii) of the Twenty-Seventh Amendment to this Partnership Agreement may
exercise their Redemption Right at any time and from time to time following the
delivery of such Class B Units (or the Class A Units into which such Class B
Units automatically convert following the expiration of the applicable
Distribution Period within which the conversion occurs) regardless of whether
any period of restriction described in this Section 8.06.A has expired.”

 

3.                  In accordance with Section 4.02.A of the Partnership
Agreement, set forth below are the terms and conditions of the Series W
Preferred Unit hereby established:

 

A.                Designation and Number. A series comprising of one Partnership
Unit, designated as the Series W Preferred Unit, is hereby established. This
series is limited to one Series W Preferred Unit.

 

B.                 Rank. The Series W Preferred Unit, with respect to rights to
the payment of dividends and the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, rank (a) senior to the Class A
Units, the Class B Units (collectively, the “Common Units”) and all Partnership
Interests outstanding or issued in the future by the Partnership, the terms of
which do not expressly provide that such Partnership Interests rank senior to or
on a parity with the Series W Preferred Unit, (b) on a parity with the Series F
Preferred Units, the Series G Preferred Units, the Series I Preferred Units, the
Series K Preferred Units, the Series L Preferred Units, the Series M Preferred
Units, the Series P Preferred Units, the Series Q Preferred Units, the Series R
Preferred Units, the Series S Preferred Units, the Series T Preferred Units, the
Series U Preferred Units, the Series V Preferred Units, and all Partnership
Interests outstanding or issued in the future by the Partnership, the terms of
which expressly provide that such Partnership Interests rank on a parity with
the Series W Preferred Unit and (c) junior to all Partnership Interests issued
in the future by the Partnership, the terms of which expressly provide that such
Partnership Interests rank senior to the Series W Preferred Unit.

 



2 

 

 

C.                 Distributions.

 

     (i)                 Pursuant to Section 5.01 of the Partnership Agreement
but subject to the rights of holders of any Partnership Interests ranking senior
to the Series W Preferred Unit as to the payment of distributions, the holder of
the Series W Preferred Unit shall be entitled to receive, when, as and if
authorized by the Managing General Partner (acting reasonably), out of funds
legally available for the payment thereof, cumulative quarterly preferential
cash distributions in respect of the Series W Preferred Unit equal to the
Periodic Distribution Amount (as calculated in accordance with the terms set
forth in Exhibit C hereto). Periodic distributions on the Series W Preferred
Unit pursuant to this Section 3.C.(i) (“Periodic Distributions”) shall
automatically accrue (whether or not authorized by the Managing General Partner)
and be fully cumulative from January 1, 2020 and shall be payable quarterly
when, as and if authorized by the Managing General Partner (acting reasonably),
in equal amounts in arrears on the date that is fifteen days after the end of
the relevant Distribution Period or, if not a Business Day, the next succeeding
Business Day. Any Periodic Distribution (including the initial Periodic
Distribution) payable on the Series W Preferred Unit for any partial
distribution period shall be prorated and computed on the basis of a 360-day
year consisting of twelve 30-day months. “Distribution Period” shall mean
(subject to the following sentence) each of the following periods in each year
(commencing January 1, 2015) (a) from and including January 1, to but excluding
April 1, (b) from and including April 1, to but excluding July 1, (c) from and
including July 1, to but excluding October 1, and (d) from and including October
1, to but excluding January 1. Upon the earlier to occur, if at all, of either
(a) an Applicable Liquidation Event (as defined below) or (b) the conversion of
the Series W Preferred Unit pursuant to Section 3.F(ii) (each a “Break Event”),
the Distribution Period within which the Break Event occurs shall be deemed to
terminate on, but exclude, a date specified by the Partnership (such date being
as soon as practicable after the occurrence of a Break Event and in no event
later than the end of the Distribution Period in which such Break Event occurs)
(the “Break End Date”) and, if an Applicable Liquidation Event occurs, the
Periodic Distribution shall automatically accrue (whether or not authorized by
the Managing General Partner) and shall be declared and paid, when, as and if
authorized by the Managing General Partner (acting reasonably), out of funds
legally available for the payment thereof, at the end of such shortened
Distribution Period, and thereafter there shall similarly be a shortened
Distribution Period commencing on, and including, the Break End Date and ending
on, but excluding, the next regularly scheduled Distribution Period.

 

As used in this Amendment:

 

“762 Madison Fee Interest” means the fee interest in 762 Madison Avenue, New
York, New York together with all easements, air rights, and development rights
appurtenant and/or belonging to the fee interest or acquired by Applicable Green
Owner;

 

“762 Madison Owner” means 762 Madison Owner LLC;

 

“Applicable Affiliate” shall mean, with respect to each of the Company, the
Partnership, and Applicable Green Owner (i) any Affiliate as defined in the
Partnership Agreement, (ii) any other Person that owns, directly or indirectly,
more than fifteen percent (15%) of the legal, beneficial or economic interests
in such specified Person, (iii) any other Person in which such specified Person
or an Affiliate of such specified Person owns, directly or indirectly, more than
fifteen percent (15%) of the legal, beneficial or economic interests, (iv) any
officer, director (other than an independent director), general partner,
manager, managing member, trustee of such specified Person and/or (v) any
Affiliates of the Persons described in the foregoing clause (iv). For purposes
of this Agreement, the holder of the Series W Preferred Unit shall not be deemed
an Applicable Affiliate;

 

“Applicable Affiliate Costs” means all costs, fees, expenses, commissions and/or
other consideration paid by or on behalf of Applicable Green Owner to an
Applicable Affiliate that are not incurred on arms-length terms substantially
consistent with then-prevailing market terms in similar transactions with
unrelated parties;

 



3 

 

 

“Applicable Affiliate Property Sale” means an Applicable Liquidation Event
whereby the Applicable Fee Interest (or any portion thereof or any direct or
indirect interest therein) is, directly or indirectly, Transferred to (or
following any Transfer, is retained by) any Applicable Affiliate;

 

“Applicable Fee Interest” shall mean collectively, (i) the “Weatherly Fee
Interest” as defined in that certain Liability Company Operating Agreement of
Eastside Investors LLC dated as of September 28, 2011 together with all
easements, air rights, and development rights appurtenant and/or belonging to
the fee interest or acquired by Applicable Green Owner and (ii) from and after
the Issue Date, the 762 Madison Fee Interest. For the avoidance of doubt, the
Applicable Fee Interest includes the fee interest in each of 762 Madison Avenue,
New York, New York, 19 East 65th Street, New York, New York, 21 East 65th
Street, New York, New York and 752-760 Madison Avenue, New York, New York;

 

“Applicable Green Owner” means collectively, Green Eastside Member LLC (only
through November 2015, after which the Company represents such entity’s
leasehold interest in the Applicable Fee Interest was terminated), 752
Development Fee LLC, 752 Madison Owner 2 LLC (only through January 16, 2019,
which the Company represents is the date on which such entity was merged with
and into 752 Development Fee LLC), 752 Madison Owner 3 LLC (only through January
16, 2019, which the Company represents is the date on which such entity was
merged with and into 752 Development Fee LLC), 762 Madison Owner (from and after
the Issue Date) and any Person to which the Applicable Fee Interest (or a
portion thereof or direct or indirect interest therein) is Transferred that is
an Affiliate of the foregoing, the Partnership or the Company (including in each
case pursuant to an Applicable Affiliate Property Sale, foreclosure, deed in
lieu of foreclosure, merger, reorganization or similar transaction);

 

“Applicable Liquidation Event” means the date on which (i) the entire Applicable
Fee Interest is transferred to a third party (whether by merger, reorganization
or sale transaction), (ii) all of the direct and indirect interests held by
Applicable Green Owner in the Applicable Fee Interest are transferred to a third
party or (iii) all of the direct and indirect interests held by the Partnership
in the Applicable Green Owner are transferred to a third party; provided that,
that if such transfer is an Applicable Affiliate Property Sale, such transfer
shall not be deemed an Applicable Liquidation Event; and provided, further,
that, if following such event that would otherwise be an Applicable Liquidation
Event but for this proviso, reserves, amounts or other assets are held by the
applicable transferor, an Applicable Liquidation Event shall not be deemed to
have occurred until all amounts required to be distributed to the holder of the
Series W Preferred Unit in respect of such reserves, amounts or assets have been
so distributed;

 

“Reference Amount” means, in respect of the applicable Distribution Period,
three thousand (3,000) multiplied by the Reference Class A Unit Distribution;
and

 

“Reference Class A Unit Distribution” means the quarterly cash distribution in
respect of one Class A Unit for the relevant Distribution Period (without double
counting the payment in a following quarter of a distribution previously
declared with respect to the prior quarter).

 



4 

 

 

     (ii)                 In addition, pursuant to Section 5.01 of the
Partnership Agreement but subject to the rights of holders of any Partnership
Interests ranking senior to the Series W Preferred Unit as to the payment of
distributions, the holder of the Series W Preferred Unit shall automatically be
entitled to receive, out of funds legally available for the payment thereof,
upon the occurrence of the Determination Date, a preferential cash distribution
in respect of the Series W Preferred Unit equal to the Special Distribution
Amount. The special distribution on the Series W Preferred Unit pursuant to this
Section 3.C.(ii) (the “Special Distribution”) shall be payable 90 calendar days
after the Determination Date (or, if not a Business Day, the next succeeding
Business Day) when, as and if authorized by the Managing General Partner (acting
reasonably). As used in this Amendment, “Special Distribution Amount” means a
cash amount in dollars equal to the product of 0.55 multiplied by the sum of all
Reference Amounts determined pursuant to Section 3.C.(i) in respect of each
Distribution Period which ended after June 25, 2015 and prior to the
Determination Date (together with such pro rata portion of the Reference Amount
as corresponds to the number of days that have elapsed in the then current
Distribution Period in which the Determination Date occurs on the basis of a
360-day year consisting of twelve 30-day months). For the avoidance of doubt,
the calculation of the “Special Distribution Amount” shall include each
Distribution Period which ended after the issuance of the Series O Preferred
Unit in order to account for quarterly cash distributions in respect of Class A
Units during the periods covered by the Series O Amendment.

 

     (iii)               No Periodic Distribution or Special Distribution on the
Series W Preferred Unit shall be authorized by the Managing General Partner or
declared or paid or set apart for payment by the Partnership at such time as the
terms and provisions of any agreement of the Managing General Partner or the
Partnership, including any agreement relating to its indebtedness, prohibits
such authorization, declaration, payment or setting apart for payment or
provides that such authorization, declaration, payment or setting apart for
payment would constitute a breach thereof, or a default thereunder, or if such
authorization, declaration, payment or setting apart for payment shall be
restricted or prohibited by law. Any Periodic Distribution or Special
Distribution payment or payments on the Series W Preferred Unit which may be in
arrears shall entitle the holder of the Series W Preferred Unit (when, as and if
authorized by the Managing General Partner (acting reasonably)) to receive
additional distribution amounts (“Additional Distribution Amounts”) on such
amount in arrears from the date of such payment was otherwise due until such
amount is paid at a rate of 6.25% compounded annually.

 

     (iv)               Notwithstanding anything herein or in the Partnership
Agreement to the contrary, Periodic Distributions and Special Distributions with
respect to the Series W Preferred Unit shall accumulate whether or not any of
the foregoing restrictions exist, whether or not there are funds legally
available for the payment thereof and whether or not such Periodic Distributions
are authorized by the Managing General Partner, or otherwise. Accumulated but
unpaid Periodic Distributions and Special Distributions on the Series W
Preferred Unit shall entitle the holder of the Series W Preferred Unit to
Additional Distribution Amounts as set forth in Section 3.C.(iii). Any Periodic
Distribution payment made on the Series W Preferred Unit shall first be credited
against the earliest accumulated but unpaid Periodic Distribution due with
respect to the Series W Preferred Unit which remains payable.

 

     (v)                Except as provided in Section 3.C.(vi), unless full
cumulative Periodic Distributions and Special Distributions have been or
contemporaneously are declared and paid or authorized, declared and a sum
sufficient for the payment thereof set apart for such payment on the Series W
Preferred Unit for all past distribution periods and the then current
distribution period, no distributions (other than in the form of Partnership
Interests ranking junior to the Series W Preferred Unit as to the payment of
distributions, dividends and the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership) shall be authorized, declared or
paid or set apart for payment nor shall any other distribution be authorized,
declared or made upon any other Partnership Interests ranking, as to the payment
of distributions or the distribution of assets upon any liquidation, dissolution
or winding up of the Partnership, junior to or on a parity with the Series W
Preferred Unit for any period, nor shall any other Partnership Interests ranking
junior to or on a parity with the Series W Preferred Unit as to the payment of
distributions or the distribution of assets upon any liquidation, dissolution or
winding up of the Partnership, be redeemed, purchased or otherwise acquired for
any consideration (or any moneys be paid to or made available for a sinking fund
for the redemption of any such Partnership Interests) by the Partnership (except
by conversion into or exchange for Partnership Interests ranking junior to the
Series W Preferred Unit as to the payment of distributions and the distribution
of assets upon any liquidation, dissolution or winding up of the affairs of the
Partnership).

 



5 

 

 

     (vi)                When distributions are not paid in full (or a sum
sufficient for such full payment is not so set apart) upon the Series W
Preferred Unit and any other Partnership Interests ranking on a parity as to the
payment of distributions with the Series W Preferred Unit, all distributions
authorized and declared upon the Series W Preferred Unit and any other
Partnership Interests ranking on a parity as to the payment of distributions
with the Series W Preferred Unit shall be declared pro rata so that the amount
of distributions authorized and declared per Series W Preferred Unit and such
other Partnership Interests shall in all cases bear to each other the same ratio
that accumulated Periodic Distributions and Special Distributions (including, if
applicable, accumulated and unpaid distributions for prior distribution periods)
per each Series W Preferred Unit and such other Partnership Interests bear to
each other.

 

     (vii)              The holder of the Series W Preferred Unit shall not be
entitled to any distribution, whether payable in cash, property or Partnership
Interests, in excess of full cumulative Periodic Distributions, any Special
Distribution, plus any Additional Distribution if applicable, on the Series W
Preferred Unit as described above. Accrued but unpaid Periodic Distributions on
the Series W Preferred Unit will accumulate as of the due date for payment of
the Periodic Distribution for the Distribution Period ending on but excluding
January 1, 2020.

 

D.                Allocations. Allocations of the Partnership’s items of income,
gain, loss and deduction shall be allocated to the holder of Series W Preferred
Unit in accordance with Article VI of the Partnership Agreement.

 

E.                 Liquidation Preference.

 

    (i)                  In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, the Partnership shall
deliver prompt written notice to the holder of the Series W Preferred Unit (the
“Liquidation Notice”) setting forth the Partnership’s good faith determination
of (x) the fair market value of the Applicable Fee Interest and (y) the
aggregate amount that would otherwise be distributable to the holder of the
Series W Preferred Unit as part of the Applicable Return Component (as
calculated in accordance with the terms set forth in Exhibit C hereto) in the
event of an Applicable Liquidation Event, assuming the complete disposition of
the Applicable Fee Interest at the proposed fair market value (the “Liquidation
Value”). Within thirty (30) days of receipt of the Liquidation Notice by the
holder of the Series W Preferred Unit, if the holder of the Series W Preferred
Unit reasonably believes that the fair market value of the Applicable Fee
Interest is at least two per cent (2%) higher than the fair market value of the
Applicable Fee Interest as proposed by the Partnership, then the holder of the
Series W Preferred Unit may send a written notice to the Partnership (a
“Liquidation Value Dispute Notice”) advising the Partnership of such dispute.
Upon receipt of a Liquidation Value Dispute Notice, either the Partnership or
the holder of the Series W Preferred Unit shall request the Real Estate Board of
New York, or its successor (“REBNY”) to appoint an arbitrator who shall be
impartial and not an Affiliate of either the Partnership or the holder of the
Series W Preferred Unit and both parties shall be bound by any appointment so
made. If REBNY shall fail to appoint such an arbitrator within thirty (30) days
after such request is made, either the Partnership or the holder of the Series W
Preferred Unit may apply to the Supreme Court, New York County to make such
appointment. The arbitrator shall be an MAI appraiser having at least fifteen
(15) years of experience in valuation of property which is located in New York
City and similar to the Applicable Fee Interest.

 



6 

 

 

    (ii)                 Within seven (7) days after the appointment of the
arbitrator, the arbitrator shall meet with the Partnership and the holder of the
Series W Preferred Unit (the “Initial Meeting”). At the Initial Meeting, the
Partnership shall submit to the arbitrator its determination of the Liquidation
Value and the fair market value of the Applicable Fee Interest (“Partnership’s
Fair Market Value Determination”) in a sealed envelope simultaneously with the
holder of the Series W Preferred Unit’s submission to the arbitrator of its
determination of the Liquidation Value and the fair market value of the
Applicable Fee Interest (“Holder’s Fair Market Value Determination”) in a sealed
envelope, whereupon the arbitrator shall open both envelopes. If either party
shall fail to so submit its determination of the fair market value of the
Applicable Fee Interest, then the determination of the party that submitted its
determination shall constitute the fair market value of the Applicable Fee
Interest. If the higher of Holder’s Fair Market Value Determination and
Partnership’s Fair Market Value Determination (the “Higher Determination”) is
not higher than the lower of Holder’s Fair Market Value Determination and
Partnership’s Fair Market Value Determination (the “Lower Determination”) by
more than five (5%) percent of the Higher Determination, then the arbitrator
shall not make a determination as to the fair market value of the Applicable Fee
Interest, and the fair market value of the Applicable Fee Interest for purposes
of determining the Liquidation Value hereunder shall equal the average of the
Holder’s Fair Market Value Determination and the Partnership’s Fair Market Value
Determination. If the Higher Determination is higher than the Lower
Determination by more than five (5%) percent of the Higher Determination, then
the arbitrator shall set a hearing date for arbitration, which hearing date
shall be scheduled to be held no earlier than thirty (30) days and no later than
sixty (60) days after the Initial Meeting.

 

    (iii)                There shall be no discovery in the arbitration. On or
before the date that is fifteen (15) days prior to the scheduled hearing, the
parties shall exchange opening written expert reports and opening written
pre-hearing statements. Opening written pre-hearing statements shall not exceed
twenty (20) pages in length. On or before the date that is ten (10) days prior
to the hearing, the parties may exchange rebuttal written expert reports and
rebuttal written pre-hearing statements. Rebuttal written pre-hearing statements
shall not exceed ten (10) pages in length. On or before the date that is seven
(7) days prior to the hearing, the parties shall exchange written witness lists,
including a brief statement as to the subject matter to be covered in the
witnesses’ testimony. On or before the date that is five (5) days prior to the
hearing, the parties shall exchange all documents which they intend to offer at
the hearing. Other than rebuttal witnesses, only the witnesses listed on the
witness lists shall be allowed to testify at the hearings. Closing arguments
shall be heard immediately following conclusion of all testimony. The
proceedings shall be recorded by stenographic means. Each party may present live
witnesses and offer exhibits, and all witnesses shall be subject to
cross-examination. The arbitrator shall conduct the hearing so as to provide
each party with sufficient time to present its case, both on direct and on
rebuttal, and permit each party appropriate time for cross examination;
provided, that the arbitrator shall not extend the hearing beyond two (2) days.
Each party may, during its direct case, present evidence in support of its
position and in opposition to the position of the opposing party.

 



7 

 

 

    (iv)               Following the procedure described in this Section 3.E
above, the arbitrator shall make a determination of the fair market value of the
Applicable Fee Interest by selecting either the Partnership’s Fair Market Value
Determination or the Holder’s Fair Market Value Determination, whichever the
arbitrator determines is closest to fair market value of the Applicable Fee
Interest, it being agreed that the arbitrator may not select any other amount as
the fair market value of the Applicable Fee Interest. The fees and expenses of
any arbitration pursuant to Section 3.E shall be borne by the parties equally,
but each party shall bear the expense of its own attorneys and experts and the
additional expenses of presenting its own proof. The arbitrator shall not have
the power to add to, modify or change any of the provisions of the Partnership
Agreement. The valuation shall be binding and conclusive upon both parties and
shall thereafter be deemed the fair market value of the Applicable Fee Interest
for purposes of determining the Liquidation Value hereunder.

 

     (v)                 In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, the holder of the
Series W Preferred Unit shall be entitled to receive out of the assets of the
Partnership available for distribution to the Partners pursuant to Section
13.02. A of the Partnership Agreement an aggregate liquidation preference (the
“Liquidation Preference”) in respect of the Series W Preferred Unit equal to the
sum of (x) the Cash Repurchase Consideration (calculated as if a Repurchase
Demand Notice had been delivered by the holder of the Series W Preferred Unit on
the date that the voluntary or involuntary liquidation, dissolution or winding
up of the Partnership becomes effective) and (y) the Liquidation Value as
determined pursuant to this Section 3.E. The Liquidation Preference shall be
payable to the holder of the Series W Preferred Unit before any distribution of
assets is made to holders of any other Partnership Interests that rank junior to
the Series W Preferred Unit as to the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, but subject to the
preferential rights of the holders of Partnership Interests ranking senior to
the Series W Preferred Unit as to the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership.

 

     (vi)                If upon any such voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership
legally available for distribution to its Partners are insufficient to make such
full payment to the holder of the Series W Preferred Unit, and the corresponding
amounts payable on all other Partnership Interests ranking on a parity with the
Series W Preferred Unit as to the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, then the holder of the Series W
Preferred Unit, and all other holders of such Partnership Interests on a parity
with the Series W Preferred Unit shall share ratably in any such distribution of
assets in proportion to the full liquidating distributions (including, if
applicable, accumulated and unpaid distributions) to which they would otherwise
be respectively entitled.

 



8 

 

 

     (vii)              After payment of the full amount of the Liquidation
Preference pursuant to paragraph (i) above, the holder of the Series W Preferred
Unit shall have no right or claim to any of the remaining assets of the
Partnership.

 

     (viii)             None of a consolidation or merger of the Partnership
with or into another entity, a merger of another entity with or into the
Partnership, a statutory unit exchange by the Partnership or a sale, lease or
conveyance of all or substantially all of the Partnership’s property or business
shall be considered a liquidation, dissolution or winding up of the affairs of
the Partnership.

 

F.                  Repurchase and Conversion Rights.

 

     (i)                  Notwithstanding any other provision of the Partnership
Agreement to the contrary, the holder of the Series W Preferred Unit shall have
the right (the “Cash Repurchase Right”) to require the Partnership to repurchase
for cash the Series W Preferred Unit (a) at any time after the Determination
Date and (b) at any time following the occurrence of an Applicable Liquidation
Event ((a) and (b) each a “Cash Repurchase Right Trigger Event”), subject to
clause 1 of Section 3.F.(iii). The repurchase price in respect of the Series W
Preferred Unit upon such repurchase shall be paid by the Partnership in cash and
shall be a cash amount in dollars equal to the Determined Number (as calculated
in accordance with the terms set forth in Exhibit C hereto) multiplied by the
Value of one Share of the Company on the date the holder delivers the associated
Repurchase Demand Notice (as defined below) (the “Cash Repurchase
Consideration”). From and after the applicable repurchase date, the Series W
Preferred Unit so repurchased shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to the Series W Preferred
Unit shall cease.

 

     (ii)                 In lieu of the holder’s Cash Repurchase Right, the
holder of the Series W Preferred Unit shall, subject to clause 2 of Section
3.F.(iii), have the right to convert the Series W Preferred Unit at any time
following the occurrence of the Cash Repurchase Right Trigger Event into the
Determined Number of Class B Units (which Class B Units shall automatically be
converted into Class A Units following the expiration of the applicable
Distribution Period within which the conversion occurs).

 

(1)               If the holder of the Series W Preferred Unit desires to
require the Partnership to repurchase the Series W Preferred Unit pursuant to
Section 3.F.(i), such holder shall provide written notice to the Partnership
(with a copy to the Managing General Partner) in the form of the Notice of
Repurchase Demand attached as Exhibit A hereto (a “Repurchase Demand Notice”)
via facsimile, hand delivery or other mail or messenger service. The date upon
which the Partnership initially receives a Repurchase Demand Notice shall be a
“Notice Date”. The Partnership shall pay to the holder of the Series W Preferred
Unit the Cash Repurchase Consideration within ten (10) Business Days after the
Notice Date.

 



9 

 

 

(2)               If the holder of the Series W Preferred Unit desires to
convert the Series W Preferred Unit into Class B Units pursuant to Section
3.F.(ii), such holder shall provide written notice to the Partnership (with a
copy to the Managing General Partner) in the form of the Notice of Conversion
attached as Exhibit B hereto (a “Conversion Notice”) via facsimile, hand
delivery or other mail or messenger service. The date upon which the Partnership
initially receives a Conversion Notice shall be a “Notice Date”. The Partnership
shall issue and deliver within ten (10) Business Days after the Notice Date, to
the holder of the Series W Preferred Unit at the address of the holder on the
books of the Partnership, the Determined Number of Class B Units (which Class B
Units shall automatically be converted into Class A Units following the
expiration of the applicable Distribution Period within which the conversion
occurs).

 

     (iii)                If (x) the holder of the Series W Preferred Unit fails
to deliver a Repurchase Demand Notice or a Conversion Notice by the date which
is 30 calendar days following the occurrence of a Cash Repurchase Right Trigger
Event and (y) the holder of the Series W Preferred Unit shall have received all
amounts then required to be distributed to it in connection with the Applicable
Liquidation Event (such date, the “End Date”), then the Partnership shall be
entitled, at its sole and absolute discretion, from and after the End Date to
either (1) deem that the holder of the Series W Preferred Unit had delivered a
Repurchase Demand Notice on the End Date pursuant to Section 3.F.(ii)(1) or (2)
deem that the holder of the Series W Preferred Unit had delivered a Conversion
Notice on the End Date pursuant to Section 3.F.(ii)(2).

 

G.                Voting Rights. Except as required by applicable law, the
Series W Preferred Unit shall have no voting rights, except that no amendment of
the Partnership Agreement shall be made that materially adversely affects the
rights of the holder of Series W Preferred Unit as set forth in this Amendment
or that increases or creates any other obligations on the part of the holder of
the Series W Preferred Unit, without the consent of the holder of the Series W
Preferred Unit (unless all holders of the Partnership Interests are materially
adversely affected to the same degree). For the avoidance of doubt, any
amendment to create, establish or amend the rights and designations of a class
or series of Partnership Units, other than the Series W Preferred Unit, shall
not require the consent of the holder of the Series W Preferred Unit provided it
otherwise complies with this Amendment.

 

H.                Transfer. In addition to the restrictions set forth in Section
11.03 of the Partnership Agreement, except as set forth in Section 3.F above,
the holder of the Series W Preferred Unit may not Transfer the Series W
Preferred Unit without the consent of the Managing General Partner, which
consent may be withheld in the Managing General Partner’s sole discretion;
provided, however, that nothing in this Amendment or in the Partnership
Agreement shall inhibit or restrict a holder’s ability to (a) exercise the
redemption right set forth in Section 8.06 of the Partnership Agreement with
respect to Class B Units into which the Series W Preferred Unit may be exchanged
pursuant to Section 3.F of this Amendment (or the Class A Units into which such
Class B Units automatically convert following the expiration of the Distribution
Period within which the conversion occurs) or (b):

 

     (i)                 Transfer the Series W Preferred Unit to one Person that
is (a) controlled directly or indirectly by Ofer Yardeni (“OY”) and/or (b)
wholly owned by OY and/or any one or more members of OY’s Immediate Family or OY
Trusts controlled by OY; or

 



10 

 

 

     (ii)                 Transfer the direct or indirect legal, beneficial or
economic interests in the holder of the Series W Preferred Unit to (w) so long
as OY continues to directly or indirectly control the holder of the Series W
Preferred Unit, any member of OY’s Immediate Family, (x) any entity owned one
hundred percent (100%), directly or indirectly, by OY and/or one or more members
of OY’s Immediate Family or OY Trusts controlled by OY, (y) a trust for the
benefit of OY or any of OY’s Immediate Family (“OY Trusts”) and/or (z) by will
or intestacy to one or more of the Persons listed in the preceding clauses
(w)-(y);

 

As used herein, “Transfer” shall have the meaning of “transfer” as defined in
Section 11.1(A) in the Partnership Agreement provided, that the term “Transfer”
as used in this Section 3.H or Article XI of the Partnership Agreement shall not
include any repurchase of the Series W Preferred Unit by the Partnership or the
conversion of Series W Preferred Unit into Class B Units. The term “Transferred”
shall be interpreted accordingly.

 

I.                   Restrictions on Ownership. No person that is not a legal
resident of the United States of America shall be permitted to beneficially own,
directly or indirectly for U.S. federal income tax purposes, the Series W
Preferred Unit. The acquisition of the Series W Preferred Unit by any person
that is not a legal resident of the United States of America, whether or not in
accordance with Section 3.H above, shall be void ab initio.

 

J.                   Information Rights. The holder of the Series W Preferred
Unit shall have the right (reasonably exercised and after reasonable prior
notice to the Partnership and the Managing General Partner and subject to
compliance with applicable law and regulation and subject to the execution of
any confidentiality agreements that the Company and/or the Partnership may
reasonably require), at its own expense, to examine, or have its duly authorized
representative examine, the books of account and records of the Applicable
Owner, and the Partnership’s records to the extent specifically pertaining to
the Applicable Fee Interest and/or the Series W Preferred Unit and such other
information reasonably related to the Applicable Fee Interest and the Series W
Preferred Unit and Applicable Owner and the Partnership shall each make such
available at the office at which those books are maintained.

 

4.                  Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the Managing General Partner hereby ratifies and confirms.

 

5.                  This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to
conflicts of law.

 

6.                  If any provision of this Amendment is or becomes invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 



11 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

  SL GREEN REALTY CORP., a Maryland corporation,       as Managing General
Partner of SL Green Operating Partnership, L.P.       and on behalf of existing
Limited Partners       By: /s/ Andrew Levine     Name: Andrew Levine     Title:
Executive Vice President

 



[Signature Page to Amendment to Partnership Agreement in respect of Series W
Preferred Unit]

 



 



 

 

 

Exhibit A

 

Notice of Repurchase Demand

 

The undersigned holder of the Series W Preferred Unit hereby irrevocably
requests SL Green Operating Partnership, L.P., a Delaware limited partnership
(the “Partnership”), to repurchase the Series W Preferred Unit stated herein in
accordance with the terms of the First Amended and Restated Agreement of Limited
Partnership of SL Green Operating Partnership, L.P., as amended from time to
time in accordance with its terms, and the Cash Repurchase Right referred to
therein; and the undersigned irrevocably (i) surrenders such Series W Preferred
Unit and all right, title and interest therein and (ii) direct(s) that the Cash
Repurchase Consideration deliverable in accordance with this Notice be delivered
in the name(s) and at the address(es) specified below.

 

The undersigned hereby represents, warrants, and certifies that each of the
undersigned (a) has good and unencumbered title to the Series W Preferred Unit
that are the subject of this Notice, free and clear of the rights or interests
of any other person or entity, (b) has the full right, power, and authority to
demand repurchase and surrender the Series W Preferred Unit that is the subject
of this Notice and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such repurchase and
surrender.

 

Dated:           Name:       (Please Print)                 (Signature)        
        (Street Address)                 (City) (State) (Zip Code)  

 



A-1 

 

 

Exhibit B

 

Notice of Conversion

 

The undersigned holder of the Series W Preferred Unit hereby irrevocably
requests SL Green Operating Partnership, L.P., a Delaware limited partnership
(the “Partnership”), to convert the Series W Preferred Unit into Class B Units
(as defined in the Partnership’s First Amended and Restated Agreement of Limited
Partnership, as amended from time to time (the “Partnership Agreement”)) in
accordance with the terms of the Partnership Agreement, as amended from time to
time in accordance with its terms; and the undersigned irrevocably (i)
surrenders the Series W Preferred Unit and all right, title and interest therein
and (ii) directs that the Class B Units deliverable in accordance with this
Notice be delivered in the name(s) and at the address(es) specified below.

 

The undersigned hereby represents, warrants, and certifies that each of the
undersigned (a) has good and unencumbered title to the Series W Preferred Unit
that are the subject of this Notice, free and clear of the rights or interests
of any other person or entity, (b) has the full right, power, and authority to
request the conversion requested herein and (c) has obtained the consent or
approval of all persons or entities, if any, having the right to consent or
approve such conversion and surrender.

 

Dated:           Name:       (Please Print)                 (Signature)        
        (Street Address)                 (City) (State) (Zip Code)  

 



B-1 

 